UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL lV[INUTES - GENERAL
Case No. ED CV 19-44 DMG (MRVV) Date March 5, 2019

 

Title Staples v. Madden

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Repolter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present
Proceedings: ORDER TO SHOW CAUSE
1. After screening Petitioner’s habeas corpus petition, the Court (Magistrate Judge

Wilner) ordered Petitioner to submit a supplemental statement addressing several obvious
defects with his habeas action. (Docket # 5.) Petitioner failed to file an appropriate response.
(His brief submission regarding the existence of an allegedly relevant, new state law is not
sufficient to address the issues that the Court identified (Docket # 8).)

2. Petitioner is ordered to show cause why the action should not be dismissed for
failure to state a claim and for failing to comply with a court order. Petitioner’s response to the
OSC M his substantive supplemental statement are due by or before March 27, 2019.

Failure to file a timely submission as directed above will result in a recommendation
that this action be dismissed for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b). Applied Underwritersl Inc. v. Lichtenegger, 913
F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of l

